Citation Nr: 1532745	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a January 2014 decision, the Board denied entitlement to service connection for diabetes mellitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the January 2014 denial and remanded the case to the Board. 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass or the inland waters of the Republic of Vietnam.

2.  Inland waterways are those rivers, canals, estuaries, delta areas and interior or enclosed bays within the land boundaries of the Republic of Vietnam itself.

3.  Agent Orange aerial spraying occurred within the land boundaries and affected the inland waterways. 

4.  The Veteran served aboard the USS Coral which docked in Da Nang Harbor, which is not an inland Republic of Vietnam body of water.   

5.  There is no evidence that Agent Orange was sprayed over the Republic of Vietnam's offshore waters.  

6.  Diabetes mellitus did not have its onset in service or within the first post-service year; and is not otherwise related to service, to include herbicide exposure.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

Regarding the duty to assist, the Veteran's service treatment records and service personnel records have been obtained and considered.  The Board notes that in its June 2012 brief, the Veteran's representative requested that the Board remand the claim so that the VA can review the USS Coral Sea deck logs in order to prove the Veteran's presence inland.  See Appellant Brief at 7.  However, at the July 2013 hearing, the Veteran stated that his captain told him the ship was going inland to Da Nang and that it would not be put on the records.  See July 2013 Hearing Transcript, pp 7-8.  Based on the Veteran's statement, the Board finds that a remand to investigate the Veteran's ship's deck logs would prove unfruitful and unnecessarily delay adjudication.  

The Veteran was not afforded a VA examination in regard to his diabetes mellitus claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, a medical examination addressing the Veteran's claim is unnecessary in this case because as will be discussed below, even though there is current disability, there is no credible evidence of an "in-service event, injury or disease," or a disease, which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

Presumptive Service Connection

The Veteran has contended that his diabetes mellitus, type II, disability is due to his presumed exposure to herbicides while serving in Da Nang Harbor during active service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2014).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service connection for Type II diabetes mellitus is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.309(e)(2014). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
The Board finds that the evidence of record, including the Veteran's own statements, and "buddy" statements confirm that he did not serve on the landmass or the inland waterways of the Republic of Vietnam, but rather in Da Nang Harbor and its coastal waters.  DaNang, however, is not considered an inland waterway, and such service does not entitle the Veteran to the presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas supra; VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.28.h ("Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.").  

The Board takes notice of the Court's recent decision in Gray v. McDonald where the Veteran argued that the VA's characterization of Da Nang Harbor as a non-inland waterway was arbitrary and capricious.  The Court found that an agency's interpretation of its own regulations was entitled to substantial deference; however, where the plain language was ambiguous, as was case with VA's definition of inland waterways, the Court must consider the reasonableness of the interpretation.  The Court ultimately held that VA's definition of inland waterways, as they applied to Da Nang Harbor was "both inconsistent with the regulatory purpose and irrational," and therefore not reasonable or subject to deference.  The Court vacated the Board's decision and ordered VA to reevaluate its definition of inland waterways - particularly as it applied to Da Nang Harbor.  

To that end, VA's Veterans Benefits Administration Compensation Service (CS) has clarified its approach to defining Vietnam's inland waterways, and has found that Da Nang Harbor is not considered to be inland body of water subject to the presumptions of herbicide exposure, because it is open to the sea with extensive entry distance for easy access; not connected to a major inland river; not long or narrow; it has a deep water channel for easy ship anchorages; and there is no historical evidence of extensive Agent Orange aerial spraying in Da Nang.  Overall, Da Nang Harbor is not an inland waterway because it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  Additionally, there is no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal.  See Veterans Benefit Administration Compensation Service rating job aid, "Inland versus non-inland RVN water bodies" and "Developing Claims Based on Service Aboard Ships Offshore of the RVN or on Inland Waterways."  The Board finds the above cited definition of Da Nang Harbor as a non-inland water adequately addresses the Court's directive in Gray.  

The RO requested verification of whether the Veteran served in the Vietnam and/or in the waters offshore through the Defense Personnel Records Image Retrieval System.  The response indicated that they were unable to determine whether or not the Veteran serviced in the Republic of Vietnam.  The response further indicated that the Veteran served aboard the USS Coral Sea which was in the official waters of the Republic of Vietnam on specific dates but the record provided no conclusive proof of in-country service.  The Veteran also submitted four "buddy" statements from sailors aboard the USS Coral Sea who stated that the USS Coral did not dock but was in the Da Nang Harbor.  See June 2010 Statements from D.V., M.F., J.B., and J.B. 

The Board also notes that the Veteran has also referenced an internet article to support his contention regarding his herbicide exposure during his time in Vietnam entitled The Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam, published by the Blue Water Navy Vietnam Veterans Association.  This report addresses contamination levels in Da Nang Harbor due, in part, to Ranch Hand aircraft spraying of chemical defoliants, and confirmed run-off levels for dioxin and other herbicides in the area were of a higher concentration due to particles being washed down from higher land into streams and rivers, being sprayed from above, and being leaked from airplanes into the harbors and bays that feed into the China Sea.

While the Veteran contends that this report demonstrates that he was exposed to Agent Orange in Vietnam, the findings of the Da Nang Harbor Report and the Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast have been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 
In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on the same 2002 study conducted for the Australian Department of Veterans Affairs which has been noted by the Veteran in this case.  This report suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  

The Board also notes the Veteran's submission of another Veteran's Board decision, whose ship was also anchored in Da Nang, granting presumptive service connection for diabetes.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. 
§ 20.1303 (2014).  Unfortunately, the Board decision submitted by the Veteran in this appeal does not add support to a presumption of Agent Orange for the Veteran.
Considering that the Veteran did not serve in the Republic of Vietnam, the Board finds that it may not be presumed that he was exposed to Agent Orange.  By his own statements and his admission, he never served in the Republic of Vietnam.  As such, Agent Orange exposure is not conceded.  

Further, the Board thus finds that that service connection for diabetes mellitus, type II is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a) for chronic diseases.  Competent medical or lay evidence has not been presented showing the onset of any of these disabilities in service, or within the initial post separation year.  In that regard, evidence of diabetes mellitus does not appear until 2006 VA outpatient records - well after the Veteran's June 1969 separation.  

Direct Service Connection 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As mentioned above, there is evidence that the Veteran has a current diagnosis - namely diabetes mellitus.  However, the preponderance of the evidence is against a finding that diabetes mellitus manifested during service or that he was exposed to herbicides and therefore the Veteran does not meet the second or third requirements under Shedden.

There is no evidence that the Veteran complained about blood sugar related issues or was treated for diabetes mellitus during service.

The Veteran has contended that he was exposed to herbicides while serving aboard the USS Coral, while docked in Da Nang Harbor.  However, the Veteran has not submitted any competent evidence which reflects that he was exposed to herbicides during service.  The Veteran has not alleged that he observed Agent Orange during service by sight or smell, nor has he alleged that he is competent to identify it in general.  He has submitted "buddy" statements which corroborate that his ship was docked in Da Nang Harbor; however, there are no statements which prove that he was exposed to herbicides while docked in the harbor.  As noted above, there is no evidence that herbicides were sprayed in Da Nang Harbor, a non-inland waterway.  

In sum, there is no competent evidence which establishes that the Veteran was exposed to Agent Orange during service.  Although the Veteran alleges the exposure occurred while docked in Da Nang Harbor, there is no provision of law or competent scientific finding which establishes such exposure.  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was exposed to herbicides during service, and he is not entitled to service connection for diabetes mellitus based on an herbicide exposure theory.  Since, there is no evidence of an in-service event or incurrence, there is ultimately also no evidence of an nexus between the Veteran's service and his current diabetes mellitus.  The Board thus finds that that service connection for diabetes mellitus, type II, is not warranted on a direct basis.


ORDER

Entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure, is denied.  




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


